                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:     21-00598
Roselyn Y. George                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

        ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       This cause coming to be heard on the motion of DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS INDENTURE TRUSTEE FOR, NEW CENTURY HOME EQUITY LOAN TRUST,
2005-2, through its attorney Kelley Kronenberg, P.A., for relief from the automatic stay as to the Debtor
and co-borrower Roy A George, and the Court being fully advised:

IT IS HEREBY ORDERED:

  1. That the automatic stay of 11 U.S.C.§362(d) is modified to allow DEUTSCHE BANK
NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE FOR, NEW CENTURY HOME
EQUITY LOAN TRUST, 2005-2, and its successors and assigns, to proceed under application non-
bankruptcy law to enforce its remedies to foreclose upon the real property commonly known as 640
Sullivan Lane, University Park, IL 60466;

    2. Any claim filed by DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
TRUSTEE FOR, NEW CENTURY HOME EQUITY LOAN TRUST, 2005-2 is hereby withdrawn as
to any unpaid portion thereof;

   3. The 14-day stay pursuant to Bankruptcy Rule 4001(a)(3) is waived; and

   4. This Order shall be binding and effective despite any conversion of this bankruptcy case to a case
under any other chapter of Title 11 of the United States Code.

                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: July 09, 2021                                               United States Bankruptcy Judge
